Case 3:19-cv-00841-TAD-KLH Document 41 Filed 09/02/20 Page 1 of 1 PageID #: 407




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


 TONY D DAVIS #2045652                                 CASE NO. 3:19-CV-0841 SEC P

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 OUACHITA CORRECTIONAL CENTER ET                       MAG. JUDGE KAREN L. HAYES
 AL


                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 38] having been

 considered, together with the Objection [Doc. No. 40] thereto filed with this Court, and, after a

 de novo review of the record, finding that the Magistrate Judge’s Report and Recommendation is

 correct and that judgment as recommended is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED, that Plaintiff’s motion for

 summary judgment [Doc. No. 28] is DENIED and Plaintiff’s claims are DISMISSED with

 prejudice.

        THUS DONE AND SIGNED this 1st day of September, 2020, in Monroe, Louisiana.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
